Citation Nr: 1500486	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the loss of use of a creative organ.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 until his retirement in February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The Veteran has been granted service connection for, among other disabilities, prostatitis and erectile dysfunction. 

2.  The Veteran has at least the partial inability to achieve an erection.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. § 3.350(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2009 VA genitourinary examination, the Veteran reported he had a vasectomy in 1983, which caused no residuals or impotence.  He stated he had laser prostate surgery around 2006 for treatment of enlargement of the prostate and scarring due to years of prostatitis, which caused retrograde ejaculation, but no impotence.  It was reported he had developed erectile dysfunction.  The examiner noted the Veteran had chronic prostatitis and benign prostatic hypertrophy, potentially affecting sexual function.  He also had hypertension which was a vascular disease potentially affecting sexual function.  It was reported he was able to achieve vaginal penetration with ejaculation about 20 percent of the time.  The diagnoses were elective sterility, residual of the elective vasectomy, benign prostatic hypertrophy and erectile dysfunction.

The Veteran was again afforded a VA genitourinary examination in April 2010.  He reported the gradual onset of erectile dysfunction in 1994, with decreased libido and partial erections after starting medication for hypertension.  The diagnoses were partial erectile dysfunction secondary to chronic prostatitis.  The examiner stated that the partial erectile dysfunction was secondary to chronic prostatitis.

Service connection is in effect for, among other disabilities, prostatitis, hypertension, and erectile dysfunction associated with prostatitis.

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 

Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

 In addition, the VA Adjudication Procedure Manual also specifies an award for special monthly compensation based on loss of use of a creative organ in a male Veteran if loss of erectile power is shown, without the need for penile deformity.  The loss of erectile power must be secondary to a service-connected disease process, such as diabetes or multiple sclerosis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009). 

By rating action dated April 2010, the RO granted service connection for erectile dysfunction associated with prostatitis.  

As noted above, the Veteran has been granted service connection for erectile dysfunction.  Therefore, considering the foregoing evidence that the Veteran is unable to achieve an erection, and in light of the grant of entitlement to service connection for erectile dysfunction, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to special monthly compensation based on loss of use of a creative organ is warranted.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).



ORDER

Special monthly compensation based on the loss of use of a creative organ is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


